 224DECISIONSOF NATIONAL LABOR RELATIONS BOARDWebbPump& Supply,Inc.andInternational As-sociation of Machinists and AerospaceWorkers,AFL-CIO. Case 21-CA-7292August 25, 1967DECISION AND ORDERBY MEMBERSFANNING,JENKINS,AND ZAGORIAOn June 6, 1967, Trial Examiner Eugene K.Kennedy issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.The Trial Examiner also found that the Respondenthad not engaged in other unfair labor practices al-leged in the complaint and recommended dismissalof those allegations. Thereafter, the Respondentand the General Counsel filed exceptions to theTrial Examiner's Decision and supporting briefs.The General Counsel also filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respon-dent,Webb Pump & Supply, Inc., Escondido,California,_its officers, agents, successors, and as-signs, shall take the action set forth in the Trial Ex-aminer's Recommended Order.''Section 2(a) is hereby amended by substituting the words "on formsprovided" for the words "to be furnished "TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE K. KENNEDY, Trial Examiner: This proceed-ing washeld in San Diego, California, on January 19 and20, 1967. The issues involved included an alleged unlaw-ful failure to bargain and incidents of restraint and coer-cion of the employees.' Upon consideration of the entirerecord, briefs submitted by the General Counsel andRespondent, and my observation of the demeanor of thewitnesses, I make the following:FINDINGSOF FACT AND CONCLUSIONS OF LAW1.THE BUSINESS OF RESPONDENT AND JURISDICTION OFTHE BOARDWebb Pump & Supply, Inc., a corporation, hereinRespondent, is now and has been at all times materialherein engaged in business as a retail outlet in the sale andservicing of farm equipment including pumps and irriga-tion equipment at its place of business located at 1330Mission Road, Escondido, California. Respondent, in thenormal course and conduct of its business, annuallypurchases in excess of $50,000 worth of goods andmaterials from suppliers located within the State ofCalifornia,which suppliers, in turn, purchased andreceived said goods and materials directly from supplierslocated outside the State of California. In the normalcourse of its business, Respondent makes gross retailsales in excess of $500,000. Respondent is now, and at allmaterial times herein has been, an employer engaged incommerce and in a business affecting commerce withinthe meaning of the Act.II.THE LABORORGANIZATION INVOLVEDInternational Association of Machinists and AerospaceWorkers,AFL-CIO,herein the Union,isa labor or-ganization within the meaningof the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The EventsRelatingto the Charge of UnlawfulRefusal toBargain in Violationof Section 8(a)(5)On March 14, 1966, the Union was certified as the ex-clusive bargaining representative of Respondent's em-ployees in an appropriate unit. The first negotiating meet-ing between Respondent and the Union took place onMarch 29, 1966. Winfield Swett, managing director of theSan Diego Employers Association, was the negotiator forRespondent. He was given full authority to negotiate thebest contract he could for Respondent. Before com-mitting Respondent, however, he testified that before theagreement became final he would submit it to Respondentfor concurrence.Al Baffone, president and directing business represent-ative of District Lodge 50 of the Union, was the initialchief negotiator for the Union.At this initial meeting, Swett submitted a proposedlabor agreement. The parties also agreed that all interimagreements on various facets of the agreement would betentative pending agreement on the entire contract.The parties agreed to, and did use, Respondent's initialproposal as the basic document to use in negotiations.There were further negotiating meetings held on April12, 14, 26, and May 5, 1966. Agreement was reached on13 of Respondent's 20 proposals. No agreement wasreached with respect to wages as well as some otherIThe charge was filed by the Union on August 2, 1966, and the com-plaint issued October 21, 1966.167 NLRB No. 28 WEBB PUMP& SUPPLY CO.225items.The proposals submitted did not contain proposedclassifications or pay scales. Baffone had informed Swettthat the Union intended to make a wage increase demandand a job classification demand after Baffone had con-ducted a survey. Respondent, on March 24, 1966, sub-mitted to the Union in writing the classifications, dates ofhire, and wage rates of all employees. The Union at notime submitted a proposal to Respondent with respect tojob classifications or wages.At the April 25, 1966, meeting, Baffone had beenauthorized by the employees to call a strike if needed andstated that certain contract issues were strike issues. BothBaffone and Swett agreed on May 21, 1966, as the targetdate for completing negotiations.At the negotiating meeting of May 5, 1966, Swett andBaffone agreed to call in the Federal Mediation and Con-ciliation Service to take part in future negotiations andthat all subsequent meetings would be arranged by Com-missioner John Taylor of the Federal Mediation and Con-ciliationService.On May 9, 1966, without informingRespondent the reason, the Union called a strike. Baffonefelt the negotiations were not moving fast enough but hedid not feel any impasse had been reached. Swett be-lieved that substantial progress had been made in thenegotiations.On May 24, 1966, Freeman Brown, grand lodgerepresentative for the Union, had an informal, off-the-record luncheon conference with Swett. Brown and Swetthad known each other for several years and were onfriendly terms. Brown informed Swett that he was goingto take over instead of Baffone as the principal negotiatorfor the Union. There is a conflict in the testimony ofBrown and Swett regarding this off-the-record meeting.Swett testified that he and Brown agreed to meet withFederalMediator Commissioner Taylor to explore thepossibilitiesof resuming negotiations. Brown testifiedthat Swett stated the Respondent was getting along fineand was not interested in further negotiations. The con-flict loses its significance in view of the fact that theGeneral Counsel does not allege any unfair labor practiceas occurring prior to June 13, 1966, and also becauseSwett did attenda meetingarranged by CommissionerTaylor on June 13, 1966.Present at the June 13, 1966, meeting were Commis-sioner Taylor, Swett, Brown, and Union RepresentativesBaffone and Peralta.Swett's testimony is credited that he only expected tomeet with Brown and Taylor to explore whether therewas any useful purpose in continuing further negotiationsat that time. Supporting this is the fact that Swett did notbring any notes or records as was customary for anegotiating session.At the meeting Brown made specific proposals andagreed to use Respondent's proposal as a basis fornegotiations.At this meeting, Swett made a commentwhich indicatedunwillingnessabout his position withrespect to furthernegotiations.However, he said that hewould consult with his principals and reply through Com-missionerTaylor. Later Swett informed Taylor that hewould meet with the Union and attempt to negotiate acontract.At this point the chargingallegationsin the complaintwill be listed to better associate the evidence with the al-leged violations.Respondent, on or about June 13, 1966, and at alltimes thereafter, did refuse,and continuesto refuse,to bargain collectively in good faith with the Unionas the exclusive collective-bargaining representativeof all the employees in the unit consisting of allproduction and maintenance employees includingleadmen, countermen, and outsidesalesmen em-ployed by Respondent at 1330 Mission Road,Escondido, California, excluding all office clericalemployees,professionalemployees,guards,watchmen and supervisors as defined by the Act, anddid engage in surface bargaining and bad-faith bar-gaining, dilatory and evasive tactics, including butnot limited to, the following:(a)Respondent, through Swett on or about June13, 1966, refused to meet with the Union to negotiatea contract.(b)Respondent, through Swett, on or about June13, 1966, and continuing, thereafter, withdrew fromagreements with the Union previously arrived at andrevised its proposed contract and interjected intonegotiations new material, all for the purpose ofkeeping the parties from reaching an agreement.(c)Respondent, through Swett, on or about June13, 1966, and continuing thereafter, refused to bar-gain with the Union on the subjects of union securityand daily overtime pay.(d)Respondent, through Swett on or about July12, 1966, proposed that in any collective-bargainingcontract a provision be included providing that strik-ing employees would not be eligible for paid vaca-tions unless and until they returned to work.(e)Respondent, between July 12, 1966, and Au-gust 2, 1966, failed and refused to schedulenegotia-tion meetingswith the Union, and sinceon or aboutAugust 2, 1966, has refused to meet with the Unionto negotiate the terms of a collective-bargainingagreementbecause the Union filed the instant unfairlabor practice charge.The next meeting occurred on June 28, 1966. Agree-ment was reached on some articles of Respondent's basicproposal. At thismeeting,Swett at the outset took thepositionthatallprior tentative agreementswerewithdrawn as that was the usual experience after a strikeand also because the Union had struck without notice andbecause the Union had not told him the reason for callingthe strike.The last bargaining session was held on July 12 withCommissioner Taylor present along with Brown andSwett.The subject of wages and classifications wasdiscussed. Brown's testimony indicated he waswaitingfor Swett to provide a list of job classificationsand wages.He expressed surprise at being shown a list of employeessubmitted March 24, 1966, to Baffone by the then actingchief union negotiator which contained names of em-ployees, dates of hire, and classifications and rates of pay.At the close of the July 12, 1966,meeting, it wasagreed that Swett would call Taylor and inform him whenhe was available for futuremeetings.Taylor never calledanother meetingnor did the other commissioner in thearea during Taylor's absence. The Union, throughBrown, never asked Swett for another meeting althoughBrown had known Swett for years. Brown testified thaton or about August 2, 1966, he called Taylor and askedhim if he had heard from Swett with reference to anymeeting and that Taylor told him he had not. Swetttestified that he called Taylor and,usinga desk memoran-dum as a memory refresher, testified he gave Taylor 4 226DECISIONSOF NATIONALLABOR RELATIONS BOARDdays during the 2 weeks following the July 12, 1966,meeting when he was available for negotiations. This wasfurther corroborated by a telephone call by Swett con-firming this from Taylor prior to his testimony.2 It isfound that the failure to initiate further meetings was notdue to Respondent but to the commissioner or the failureof Brown to contact Swett.The picketing ended on or about September 7, 1966,although the Union never formally terminated the strike.B.Concluding Findings on the Alleged UnlawfulFailure to Bargain IssueFirst consideration will be given to the allegation thatRespondent refused to bargain on June 13, 1966. Theevidence establishes that Respondent's representativeSwett attended the meeting without notes or documentsand only for the purpose of discussing whether or notthere was any value in future negotiating meetings. Hisstatement indicating an unwillingness to bargain was can-celled out by his agreement to communicate throughCommissioner Taylor his willingness to continue negotia-tions.Swett's statement, which he admitted, that theUnion had taken strike action and could "strike till hellfreezes over" was made in the context that he felt he hadbeen double-crossed by Brown. Swett believed that he,Taylor, and Brown were meeting only to explore whetherin view of the strike situation which the Union had calledwithout giving notice and without giving a reason, furthernegotiations would be of value. When he arrived at themeetingwithout records of the past proposals andnegotiations, in addition to Brown he found Baffone withwhom he had a personality conflict and another unionrepresentative.Swett's irritationwas increased byspecific proposals made by the union representative whenhe had not attended the meeting for that purpose. It isfound that this evidence relating to the meeting of June13, 1966, does not establish an unlawful failure to bar-'gain.The evidence does not establish that Respondent on orabout June 13, 1966, and thereafter withdrew from agree-ments and interjected new material to keep the partiesfrom reaching an agreement. The circumstances of theJune 13, 1966, meeting have been described above. Theproposals had been tentative and a strike had occurredprior to the meeting. No finding of bad-faith bargainingcan be predicated on Swett's position that negotiationsbegin afresh, particularly in view of the fact that FreemanBrown, the union negotiator, had not been present duringtheprevious bargaining sessions. The Respondent'sproposal about altering the formula for vacation pay aroseout of a situation which occurred after the strike.Moreover, there is nothing in the record to establish thatRespondent was limited to introducing matters not con-tained in its original proposal.The General Counsel also alleges in his complaint thaton or about June 13 and thereafter the Respondent un-lawfully refused to bargain on the subjects of unionsecurity and overtime pay. Prior to the meeting, Respon-dent had made an economic concession with respect toovertime. At the June 13, 1966, meeting, which from thestandpoint of Respondent was not a negotiating meeting,Swett said Respondent's position on union security anddaily overtime was firm. In the meeting of June 28, 1966,overtime was discussed. Apparently, neither party raisedthe issue in the last meeting of July 12, 1966. The recorddoes not establish that Respondent refused to negotiatewith respect to union security at the June 28 and July 12,1966, meetings. As noted previously, the meeting of June13, 1966, cannot appropriately be regarded as a negotiat-ingmeeting in which Respondent was obligated tonegotiatewith respect to specific contractual terms.Hence, in view of this and the lack of evidence establish-ing Respondent's refusal to negotiate any issues in thetwo subsequent meetings, no refusal to bargain can befound with respect to this facet of the case.One of the most salient factors establishing that theGeneral Counsel did not establish an unlawful failure tobargain by an adequate measure of proof is that the Unionat no time made a proposal relating to wage rates althoughRespondent promptly supplied it with a list of employeesincluding dates of hire, classifications, and current wagesbeing paid. The Union struck before Respondent wasgiven an opportunity to negotiate with respect to the cen-tral issue involved in an economic strike. The creditedevidence establishes Respondent was willing to continuenegotiations after the strike. The Union failed to contactSwett directly and request negotiations. Looking at theevidence on the whole, it fails to establish any unlawfulfailure to bargain by an adequate measure of proof. TheGeneralCounsel offered evidence which arguablycreates an inference of 8(a)(5) violations contained instatements to two pickets, Nesmith and Appell, whichwill be discussed below. These statements made in Au-gust 1966 indicate that Respondent's President Binghamwould never sign a union contract. It is arguable thatalthough the statement was not communicated to theunion negotiator that it supports a retrospective inferencethat Respondent's negotiator previously approached thenegotiations with the same attitude. However, the courseof the negotiations in which Respondent made economicconcessions on overtime and contemplated the finalagreement would incorporate increased wage rates if theUnion ever submitted its wage proposal militates againstthis inference. The demeanor of Swett impressed me asreflecting a witness who was truthful when testifying thatitwas his purpose to negotiate the best possible agree-ment for his client Adding to his credibility that he had afree hand in negotiating is his admission that at the July13, 1966, meeting where he felt he had been mislead bytheUnion he stated the "Union could strike until hellfreezes over." This statement was uttered from ap-parently justified resentment, and the fact that negotia-tionswere resumed prevents an unfair labor practicecharge from being founded on it. However, a less candidwitness, sophisticated in labor relations as was Swett,might have been tempted to deny it as it bordered on astatement susceptible of establishing an unfair labor prac-tice.For this reason the statements of Bingham are re-garded only as violations of Section 8(a)(1). The GeneralYThe hearsay testimony is'not the sole basis for this finding It ap-peared trustworthy and probative and was subject to contradiction byBrown making a similarcall to Taylor WEBB PUMP& SUPPLY CO.Counsel in his brief makes no claim that these statementsconstitute evidence of unlawful refusal to bargain.C.The 8(a)(1) ViolationsOn August 3, 1966, there were two pickets and ap-parently the only employees who had not returned towork for Respondent or elsewhere. Included inBingham's comments to the two pickets, Appell andNesmith were "If you want unions and niggers go to SanDiego I will never have this up here. I'll sell out andmove. I'll leave town if you get a union in here I'll neversign a contract " Both Appell and Nesmith testified insubstance that Bingham made the above comments ontwo occasions. Shinn, a supervisory employee, testifiedhe was present during the last part of the time Binghamwas alleged to have made these statements, on one occa-sion Bingham denied he had made the statements at-tributed to him. Mrs. Bingham denied he had made thedamaging statements on the other occasion. Appell's andNesmith's testimony seemed more convincing and iscredited, and the comments of Bingham to them con-stitute unlawful restraint and coercion in violation of Sec-tion 8(a)(1) of the Act.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce,and the Union is a labor organization within the meaningof the Act.2.By interfering with, restraining, and coercing its em-ployees in the exercise of rights guaranteed in Section8(a)(1) of the Act, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.3.The Respondent has not violated Section 8(a)(5) ofthe Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of theAct.THE REMEDYHaving found Respondent engaged in certain unfairlabor practices, it will be recommended that it cease anddesist therefrom and that it take certain affirmative actionas provided in the Recommended Order below.RECOMMENDED ORDERRespondent, its officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a)Threatening to move or sell its plant and to refuseto sign a union contract in order to discourage member-ship or activities on behalf of the Union.(b) In any like or related manner interfering with,restraining, or coercing its employees in their rights toself-organization, to form, join, or assist the Union or anyother labor organization.2.Take the following affirmative action in order to ef-fectuate the policies of the Act:227(a)Post at its plant in Escondido, California, copies ofthe attached notice marked "Appendix."3 Copies of saidnotice, to be furnished by the Regional Director for Re-gion 21, after being duly signed by a managing represent-ative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to in-sure that said notices are not altered, defaced, or coveredby any other material.(b)Notify said Regional Director, in wnting, within 20days from the receipt of this Decision, what steps havebeen taken to comply herewith.4IT IS RECOMMENDED that the allegations of the com-plaint alleging unlawful refusal to bargain be dismissed.3In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "" In the eventthatthis RecommendedOrder is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,in writing, within 10 days from the date of this Order, what steps Respon-dent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOTthreatento move ourplant or sell itor state we will neversign a union contract.WE WILL NOT in any like or relatedmanner inter-fere with the rights of our employees guaranteed bySection 7 of the Act.DatedByWEBBPUMP & SUPPLY, INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 849 SouthBroadway, Los Angeles, California 90014, Telephone688-5229.310-5410-70-16